In an action to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Robbins, J.), dated June 14,1993, which granted the defendant’s motion for an extension of time to serve its answer and denied the plaintiffs’ cross motion for a default judgment.
*905Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in granting the defendant’s motion for an extension of time to serve an answer pursuant to CPLR 2004 (see, Salzman & Salzman v Gardiner, 100 AD2d 846). Since the defendant’s motion was made after the expiration of time in which to serve its answer the verified answer appended to its motion papers was sufficient to satisfy the requirement that the defendant provide an affidavit of merit (see, CPLR 105 [t]; Buderwitz v Cunningham, 101 AD2d 821). We reject both parties’ claims for sanctions and costs pursuant to 22 NYCRR 130-1.1. Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.